129 N.J. Super. 461 (1973)
324 A.2d 77
JOHN FASINO AND CHERYL FASINO, TR/A SEVEN ELEVEN STORE NO. 11461, PLAINTIFFS-RESPONDENTS,
v.
MAYOR AND MEMBERS OF THE BOROUGH COUNCIL OF THE BOROUGH OF MONTVALE, A MUNICIPAL BODY CORPORATE OF THE STATE OF NEW JERSEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted November 7, 1973.
Decided November 19, 1973.
Before Judges HALPERN, MATTHEWS and BISCHOFF.
Messrs. Randall, Randall & McGuire, attorneys for appellant.
Mr. William Sellinger, attorney for respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge (now Justice) Pashman in the Law Division. 122 N.J. Super. 304.
Affirmed.